DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/17/2020, 08/03/2020, and 11/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 5 objected to because of the following informalities:  
In claim 5 line 3 of second paragraph, “a received signal” should be changed to read “the received signal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strazisar et al. (US 2018/0092499 A1), in view of Lee et al. (US 2018/0317725 A1).
Regarding claim 1, Strazisar teaches:
A robot 308 (Fig. 3) comprising: 
a driver configured to move a main body 308 (Fig. 3); 
5a memory configured to store an obstacle map of a cleaning area ([0050], “a robotic device herein may be programmed with an electronic map of the room in which it is located”); 
a sensor 306 (Fig. 3) configured to collect information about the cleaning area ([0046], “by one or more processors in one or both of the robotic devices 308, 312 receiving images from their respective cameras 306”); 
a communication interface configured to communicate 10with a (server) ([0045], “the server/controller 214 described in relation to FIG. 2 may communicate via a wired and/or wireless path with one or more of the cameras shown in FIG. 3, as well as with one or both robotic devices 308, 312”); and 
a controller configured to, when receiving an obstacle map comprising position information for a liquid region in the cleaning area from (the server) (Fig. 4, [0049], “Moving to block 406, the location of the dirty region is determined and, for example, mapped to an electronic map of the surface 302/room in which the surface 302 is located. Proceeding to block 408, the location is provided to the robotic device selected at block 404 if, for example, the logic is executed by the server 214”), control the main body to move to the liquid region and clean the 15liquid region ([0048], “if the first robotic device 308 is optimized for cleaning liquids, and the second robotic device 312 is optimized for cleaning dry particles such as dirt and dust, and the image from the camera reveals a liquid dirty region, the first robotic device 308 may be selected”; [0049], “At block 410 the selected robotic device in controlled to move to the location of the dirty region 304 and cleans the dirty region using, e.g., the vacuum 310.”).
Strazisar does not specifically teach the robot is configured to communicate with a second robot, and to receive an obstacle map in the cleaning area from the second robot. 
However, in the same field of endeavor, Lee teaches a robot is configured to communicate with a second robot (Fig. 13B, [0245], “The communication unit 52 may serve as a master or a slave when the communication unit 52 is connected to another communication unit built in another cleaning robot.”), and to receive an obstacle map in a cleaning area from the second robot ([0243], “the SLAM module 53 may collect information on a region in which cleaning is performed, through the 3D sensor, the camera, or the like, and generate map information. The cleaning robot 1c according to the disclosed embodiment may share the map information stored in each of the cleaning robots between the cleaning robots performing joint cleaning through the communication unit 52 to perform joint cleaning using the latest map, and update the map information.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar to configure communication between two robots and to receive an obstacle map in the cleaning area from another robot, as taught by Lee. This modification results in a system with an improved direct communication between two robots and thus reducing the cost of configuring communication through an external device or server. 

Regarding claim 2, Strazisar further teaches wherein the controller is further configured to specify the liquid region based on coordinate values of the liquid region included on the obstacle map ([0052], “Indoor GPS may be used to inform the robotic device of the perimeters of the surface 302/building, and that data may also be given to the logic device controlling the cameras to derive X-Y coordinates of the dirty spot in relation to the perimeters, which may then be conveyed to the robotic device.”). 

Regarding claim 3, Strazisar further teaches wherein the position information for the liquid region comprises an image of surroundings of the liquid region ([0047], “one or more of the cameras of FIG. 3 capture an image of the surface 302. The image is processed using image recognition at block 402 to identify and/or reveal the dirty region 304.”), and 
wherein the controller is further configured to specify the liquid region based on an image of surroundings of the main body input from the sensor ([0046], “The logic of FIG. 4 may be executed … by one or more processors in one or both of the robotic devices 308, 312 receiving images from their respective cameras 306”; [0053], “The illuminators 314, which may be mounted next to each camera, can also be controlled to illuminate the dirty region. The robotic camera 306 on the robotic device 308 may then recognize the dirty region”).

Regarding claim 9, Strazisar teaches: 
A method of controlling a plurality of robots comprising a first robot 312 (Fig. 3) and a second robot 308 (Fig. 3) configured to perform a different cleaning operation from the first robot (Fig. 3, [0043], “the first robotic cleaning device 308 may be a robotic device for cleaning up liquids such as water or milk (e.g., from a hardwood floor), while the second robotic cleaning device 312 may be a robotic device for cleaning up loose or dry particles such as dirt or dust (e.g., from a carpeted floor).”), the method comprising: 
detecting … a liquid in a cleaning area ([0047], “Beginning at block 400, one or more of the cameras of FIG. 3 capture an image of the surface 302. The image is processed using image recognition at block 402 to identify and/or reveal the dirty region 304.”; [0048], “the image from the camera reveals a liquid dirty region”)); 
after detecting the liquid, transmitting … an obstacle map comprising position information for a liquid region (Fig. 4, [0049], “Moving to block 406, the location of the dirty region is determined and, for example, mapped to an electronic map of the surface 302/room in which the surface 302 is located. Proceeding to block 408, the location is provided to the robotic device selected at block 404 if, for example, the logic is executed by the server 214”) and a liquid region cleaning command to the second robot ([0048], “if the first robotic device 308 is optimized for cleaning liquids, and the second robotic device 312 is optimized for cleaning dry particles such as dirt and dust, and the image from the camera reveals a liquid dirty region, the first robotic device 308 may be selected.”; [0049], “At block 410 the selected robotic device in controlled to move to the location of the dirty region 304 and cleans the dirty region using, e.g., the vacuum 310.”); 
after receiving the liquid region cleaning command by the second robot, controlling the second robot to move to the liquid region [0049], “At block 410 the selected robotic device in controlled to move to the location of the dirty region 304 and cleans the dirty region using, e.g., the vacuum 310.”; and 
controlling the second robot to clean the liquid region [0049], “At block 410 the selected robotic device in controlled to move to the location of the dirty region 304 and cleans the dirty region using, e.g., the vacuum 310.”.
 Strazisar does not specifically teach detecting a liquid by the first robot, and transmitting an obstacle map by the first robot to the second robot. 
However, in the same field of endeavor, Lee teaches detecting a cleaning region by a first robot ([0243], “([0243], “the SLAM module 53 may collect information on a region in which cleaning is performed, through the 3D sensor, the camera, or the like”), and transmitting an obstacle map in a cleaning area ([0243], “the SLAM module 53 may collect information on a region in which cleaning is performed, through the 3D sensor, the camera, or the like, and generate map information. The cleaning robot 1c according to the disclosed embodiment may share the map information stored in each of the cleaning robots between the cleaning robots performing joint cleaning through the communication unit 52 to perform joint cleaning using the latest map, and update the map information.”) and a cleaning command to a second robot ([0258], “in a case in which cleaning that is not supported by the cleaning robot needs to be performed, another cleaning robot may perform the cleaning in place of the cleaning robot.”; [0264], “when it is determined that the amount of dust in a specific region is large on the basis of environment information received from another cleaning robot, the controller 55 may transmit a request that dry cleaning be performed one more time in the specific region to the other cleaning robot”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar to detect a cleaning region by a first robot and transmit an obstacle map and a cleaning command to a second robot from the first robot, as taught by Lee. This modification results in a system with an improved direct communication between two robots and thus reducing the cost of configuring communication through an external device or server. 

Regarding claim 10, Strazisar further teaches wherein the second robot is further configured to specify the liquid region based on at least one of coordinate values of the liquid region included on the obstacle map ([0052], “Indoor GPS may be used to inform the robotic device of the perimeters of the surface 302/building, and that data may also be given to the logic device controlling the cameras to derive X-Y coordinates of the dirty spot in relation to the perimeters, which may then be conveyed to the robotic device.”), an image of surroundings of the liquid region ([0048], “the image from the camera reveals a liquid dirty region, the first robotic device 308 may be selected.”).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strazisar, in view of Lee, and in further view of Jeon et al. (KR 20120058945 A).
Regarding claim 4, Strazisar further teaches wherein the controller is further configured to specify the liquid region based on coordinates of the liquid region included on the obstacle map ([0052], “Indoor GPS may be used to inform the robotic device of the perimeters of the surface 302/building, and that data may also be given to the logic device controlling the cameras to derive X-Y coordinates of the dirty spot in relation to the perimeters, which may then be conveyed to the robotic device.”) …
Neither Strazisar nor Lee specifically teaches the controller is further configured to specify the liquid region based on a received signal strength indicator (RSSI) value between the communication interface and the second robot.
However, in the same field of endeavor, Jeon teaches the controller is further configured to specify the cleaning region based on a received signal strength indicator (RSSI) value between the communication interface and the second robot (Fig. 1, [0019], “The robot cleaners 130 are connected to each other through a gateway 110 and a router 120. The router 120 wirelessly communicates with the gateway 110 and the robot cleaners 130 and transmits the zone information and the cleaning execution control command of each robot cleaner 130 transmitted from the gateway 110 to the robot cleaners … When the router 120 transmits a position confirmation signal including its position X and Y coordinates to the robot cleaner 130, the robot cleaner 130 detects its position by signals received from the routers 120 Can be confirmed. When the robot cleaner 130 uses RSSI among the embodiments for confirming the position of the robot cleaner 130, the robot cleaner 130 may include an RSSI measuring unit for measuring the RSSI.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, in view of Lee and Jeon, to specify the cleaning region based on a received signal strength indicator (RSSI) value between the communication interface of the first robot and the second robot, as taught by Jeon. This modification results in a system that leans into the strengths offered by the received signal strength indicator of Jeon, namely accurate detection of position of a target object.  

Regarding claim 5, the teachings of Strazisar and Lee have been discussed above. Strazisar teaches the controller is configured to specify the liquid region based on coordinates of the liquid region based on coordinates of the liquid region on the obstacle map ([0052], “Indoor GPS may be used to inform the robotic device of the perimeters of the surface 302/building, and that data may also be given to the logic device controlling the cameras to derive X-Y coordinates of the dirty spot in relation to the perimeters, which may then be conveyed to the robotic device.”). 
Neither Strazisar nor Lee teaches wherein the position information for the liquid region comprise a received signal strength indicator (RSSI) value between a router and the second robot in the liquid region, and wherein the controller is further configured to specify the liquid region based on a received signal strength indicator (RSSI) value between the router and the second robot.
However, in the same field of endeavor, Jeon teaches wherein the position information for the cleaning region comprise a received signal strength indicator (RSSI) value between a router and the second robot in the cleaning region ([0019], “The robot cleaners 130 are connected to each other through a gateway 110 and a router 120. [ The gateway 110 designates each cleaning area for the robot cleaners 130 and transmits a cleaning performance control command to the robot cleaners 130 … When the router 120 transmits a position confirmation signal including its position X and Y coordinates to the robot cleaner 130, the robot cleaner 130 detects its position by signals received from the routers 120 Can be confirmed. When the robot cleaner 130 uses RSSI among the embodiments for confirming the position of the robot cleaner 130, the robot cleaner 130 may include an RSSI measuring unit for measuring the RSSI.”, and wherein the controller is further configured to specify the dirty region based on a received signal strength indicator (RSSI) value between the router and the second robot ([0019], “When the router 120 transmits a position confirmation signal including its position X and Y coordinates to the robot cleaner 130, the robot cleaner 130 detects its position by signals received from the routers 120 Can be confirmed. When the robot cleaner 130 uses RSSI among the embodiments for confirming the position of the robot cleaner 130, the robot cleaner 130 may include an RSSI measuring unit for measuring the RSSI.” – The position of the robot determined based on a RSSI value between the router and the robot also indicates the position of the dirty region since the robot is located at the dirty region.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, in view of Lee and Jeon, to specify the liquid region based on a received signal strength indicator (RSSI) value between the router and the second robot, as taught by Jeon. This modification results in a system that leans into the strengths offered by the received signal strength indicator of Jeon, namely accurate detection of position of a target object.  

Regarding claim 6, Strazisar further teaches: 
a liquid detection sensor configured to detect a liquid ([0047], “one or more of the cameras of FIG. 3 capture an image of the surface 302. The image is processed using image recognition at block 402 to identify and/or reveal the dirty region 304.”; [0048], “the image from the camera reveals a liquid dirty region”), 
wherein the controller is further configured to specify the liquid region based on coordinates of the liquid region included on the obstacle map ([0052], “Indoor GPS may be used to inform the robotic device of the perimeters of the surface 302/building, and that data may also be given to the logic device controlling the cameras to derive X-Y coordinates of the dirty spot in relation to the perimeters, which may then be conveyed to the robotic device.”)… 
Neither Strazisar nor Lee specifically teaches the controller is further configured to specify the liquid region based on detection values detected by the router and the liquid detection sensor.
However, Jeon teaches the controller is further configured to specify the liquid region based on detection values detected by the router and the liquid detection sensor ([0019], “When the router 120 transmits a position confirmation signal including its position X and Y coordinates to the robot cleaner 130, the robot cleaner 130 detects its position by signals received from the routers 120 Can be confirmed. When the robot cleaner 130 uses RSSI among the embodiments for confirming the position of the robot cleaner 130, the robot cleaner 130 may include an RSSI measuring unit for measuring the RSSI.” – The position of the robot determined based on a RSSI value between the router and liquid sensor installed on the robot also indicates the position of the cleaning region since the robot is traversing through the cleaning region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, in view of Lee and Jeon, to specify the liquid region based on a received signal strength indicator (RSSI) value between the router and the liquid sensor installed on the first robot, as taught by Jeon. This modification results in a system that leans into the strengths offered by the received signal strength indicator of Jeon, namely accurate detection of position of a target object.  

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strazisar, in view of Lee, and in further view of Cho et al. (US 2021/0085146 A1).
Regarding claims 7 and 15, the teachings of Strazisar and Lee have been discussed above. Neither Strazisar nor Lee teaches wherein the controller is further configured to control the driver such that the main body performs cleaning while following the second robot after the main body finishes cleaning the liquid region.
However, Cho teaches wherein the controller is further configured to control the driver such that the main body performs cleaning while following the second robot after the main body finishes cleaning the cleaning region ([0140], “The master robot cleaner 100a may control in which area the slave robot cleaner 100b will perform cleaning operations. The master robot cleaner 100a may control when the slave robot cleaner 100b will perform cleaning operations. The master robot cleaner 100a may cause the slavery robot cleaner 100b to travel for cleaning operations in a manner following the master robot cleaner 100a.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisa, in view of Lee, to configure the robot to follow the second robot after finishing cleaning the liquid region, as taught by Cho, in order to improve efficiency for collaborative cleaning operations. 
 
Claims 8, 11, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strazisar, in view of Lee, and in further view of Park et al. (US 2018/0279847 A1).
Regarding claims 8 and 16, neither Strazisar nor Lee teaches wherein the controller is further configured to control the driver such that the main body returns to an original position thereof after the main body finishes cleaning the liquid region.
However, in the same field of endeavor, Park teaches wherein a controller is further configured to control the driver such that the main body returns to an original position thereof after the main body finishes cleaning the liquid region ([0122], “If the administrator designates an area with an urgent contaminant, a robot closest to the contaminant may move to remove/clean the contaminant … After executing the decontamination command, the moving robot may return to the original position.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, in view of Lee, to return the robot to the original position after finishing cleaning the liquid region, as taught by Park. This modification allows the robot to continue to perform its previous operation or return to a docking station for charging. 

Regarding claim 11, neither Strazisar nor Lee teaches wherein the first robot stands by in a vicinity of the liquid region until the second robot moves to the liquid region.
However, Park teaches wherein the first robot stands by in a vicinity of the liquid region until the second robot moves to the liquid region (Fig. 8 shows the second moving robot 100b standing at the contaminant position P1 while the first moving robot 100a is moving toward the contaminant position P1, [0151], “When it is assumed that the user has decided to deploy two moving robots, the second moving robot 100b at the closest position and another moving robot may be deployed.”; [0152], “After moving to the contaminant position P1, the first moving robot 100a may remove the urgent contaminant together with the second moving robot 100b, and then return to the original position.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, in view of Lee, to configure the first robot stands by in a vicinity of the liquid region until the second robot moves to the liquid region, as taught by Park. This modification allows the first and second robots to perform a collaborative cleaning operation and therefore reducing operation time for cleaning the liquid region. 

Regarding claim 17, neither Strazisar nor Lee specifically teaches after the first robot transmits the liquid region cleaning command to the second robot, controlling the first robot to clean the cleaning area.
However, Park teaches after the first robot transmits the liquid region cleaning command to the second robot, controlling the first robot to clean the cleaning area (Fig. 5, [0143], “the first moving robot 100a may transmit the captured image to the portable terminal 200 of the administrator and/or the server.”; [0144], “The user may confirm the information on the urgent contaminant using the user interface screen displayed on the display means of the portable terminal 200 and input and transmit a command including designation of an urgent cleaning area (S535).”; [0145], “Upon receiving the command including designation of the urgent cleaning area, a second moving robot 100b may move to the urgent cleaning area (S540); [0146], “After transmitting the image (S550), the first moving robot 100a may perform a cleaning operation to remove the urgent contaminant (S550)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, in view of Lee, to control the first robot to clean the cleaning region after transmits a cleaning command to the second robot, as taught by Park, in order to reduce time required for performing cleaning operations. 

Regarding claim 18, Strazisar teaches:
A method of controlling a plurality of robots comprising a first robot 312 (Fig. 3) and a second robot 308 (Fig. 3) configured to perform a different cleaning operation from the first robot (Fig. 3, [0043], “the first robotic cleaning device 308 may be a robotic device for cleaning up liquids such as water or milk (e.g., from a hardwood floor), while the second robotic cleaning device 312 may be a robotic device for cleaning up loose or dry particles such as dirt or dust (e.g., from a carpeted floor).”), the method comprising: 
detecting … a liquid in a cleaning area ([0047], “Beginning at block 400, one or more of the cameras of FIG. 3 capture an image of the surface 302. The image is processed using image recognition at block 402 to identify and/or reveal the dirty region 304.”; [0048], “the image from the camera reveals a liquid dirty region”);
… 
after detecting the liquid, transmitting … an obstacle map comprising position information for a liquid region (Fig. 4, [0049], “Moving to block 406, the location of the dirty region is determined and, for example, mapped to an electronic map of the surface 302/room in which the surface 302 is located. Proceeding to block 408, the location is provided to the robotic device selected at block 404 if, for example, the logic is executed by the server 214”) and a liquid region cleaning command to the second robot ([0048], “if the first robotic device 308 is optimized for cleaning liquids, and the second robotic device 312 is optimized for cleaning dry particles such as dirt and dust, and the image from the camera reveals a liquid dirty region, the first robotic device 308 may be selected.”; [0049], “At block 410 the selected robotic device in controlled to move to the location of the dirty region 304 and cleans the dirty region using, e.g., the vacuum 310.”); 
after receiving the liquid region cleaning command by the second robot, controlling the second robot to move to the liquid region [0049], “At block 410 the selected robotic device in controlled to move to the location of the dirty region 304 and cleans the dirty region using, e.g., the vacuum 310.”; and 
controlling the second robot to clean the liquid region [0049], “At block 410 the selected robotic device in controlled to move to the location of the dirty region 304 and cleans the dirty region using, e.g., the vacuum 310.”).
Strazisar does not specifically teach detecting a liquid by the first robot, and transmitting an obstacle map by the first robot to the second robot. 
However, in the same field of endeavor, Lee teaches detecting a cleaning region by a first robot ([0243], “([0243], “the SLAM module 53 may collect information on a region in which cleaning is performed, through the 3D sensor, the camera, or the like”), and transmitting an obstacle map in a cleaning area ([0243], “the SLAM module 53 may collect information on a region in which cleaning is performed, through the 3D sensor, the camera, or the like, and generate map information. The cleaning robot 1c according to the disclosed embodiment may share the map information stored in each of the cleaning robots between the cleaning robots performing joint cleaning through the communication unit 52 to perform joint cleaning using the latest map, and update the map information.”) and a cleaning command to a second robot ([0258], “in a case in which cleaning that is not supported by the cleaning robot needs to be performed, another cleaning robot may perform the cleaning in place of the cleaning robot.”; [0264], “when it is determined that the amount of dust in a specific region is large on the basis of environment information received from another cleaning robot, the controller 55 may transmit a request that dry cleaning be performed one more time in the specific region to the other cleaning robot”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar to detect a dirty region by a first robot and transmit an obstacle map and a cleaning command to a second robot, as taught by Lee. This modification results in a system with an improved direct communication between two robots and thus reducing the cost of configuring communication through an external device or server. 
Neither Strazisar nor Lee teaches controlling the first robot to return to an original position after the first robot finishes cleaning the cleaning area.
However, in the same field of endeavor, Park teaches controlling the first robot to return to an original position after the first robot finishes cleaning the cleaning area ([0136], “if the moving robot is set to wait at a designated place upon completion of the cleaning operation, the moving robot may move to the designated waiting place. For example, the designated waiting place may be a place where the charging base is provided.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, in view of Lee, to return the robot to the original position after finishing cleaning the liquid region, as taught by Park. This modification allows the robot to return to a charging station for charging the robot. 

Regarding claim 19, neither Strazisar nor Lee teaches after the second robot finishes cleaning the liquid region, controlling the second robot to return to an original position.
However, Park teaches after the second robot finishes cleaning the liquid region, controlling the second robot to return to an original position ([0122], “If the administrator designates an area with an urgent contaminant, a robot closest to the contaminant may move to remove/clean the contaminant … After executing the decontamination command, the moving robot may return to the original position.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, in view of Lee, to return the robot to the original position after finishing cleaning the liquid region, as taught by Park. This modification allows the robot to continue to perform its previous operation or return to a docking station for charging. 

Claims 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strazisar, in view of Lee, and in further view of Park and Cho et al. (US 2021/0085146 A1).
Regarding claim 12, the teachings of Strazisar, Lee, and Park have been discussed above. Strazisar, Lee and Park fail to specifically teach determining, by the first robot, whether a liquid is present in the liquid region after the second robot finishes cleaning the liquid region.
However, in the same field of endeavor, Cho teaches determining, by the first robot, whether cleaning is not completed/dirt is present after the second robot finishes cleaning the cleaning region (Fig. 18 S193, [0164], “in the first mode cleaning step, the first robot cleaner 100a may perform an operation for sucking foreign substances, and the second robot cleaner performs an operation for wet mopping. Accordingly, the problems caused by the fact that the floor on which the sucking of the foreign substances has been completed can be cleaned with a wet mop again, and that the floor on which the wet cleaning has already been done by the second robot cleaner can be contaminated again by the first robot cleaner can be resolved.”; [0178], “it is determined whether cleaning of the first area by the first robot cleaner 100a has been completed S193.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, in view of Lee and Park, to determine whether dirt is still present after the second robot finishes cleaning the dirty region, as taught by Cho. This modification allows the first robot to clean the area when it is determined that there is no liquid present in the cleaning area so that the cleaning area on which the wet cleaning has already been done by the second robot can be contaminated again by the first robot can be resolved. 

Regarding claim 13, the teachings of Strazisar, Lee, and Park have been discussed above. Strazisar, Lee and Park fail to specifically teach after detecting a liquid in the liquid region after the second robot finishes cleaning the liquid region, transmitting from the first robot to the second robot a signal for commanding cleaning of the liquid region.
However, Cho teaches after detecting dirt after the second robot finishes cleaning the cleaning region, commanding the second robot to clean of the cleaning region (Fig. 18 S194, [0178], “If cleaning of the first area by the first robot cleaner 100a in S193 has not been completed yet, the first robot cleaner 100a continues to perform cleaning of the first area S194.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, in view of Lee and Park, to command the second robot to clean the cleaning region if the cleaning has not completed, as taught by Cho. This modification allows the first robot to clean the area when it is determined that there is no liquid present in the cleaning area so that the cleaning area on which the wet cleaning has already been done by the second robot can be contaminated again by the first robot can be resolved.

Regarding claim 14, the teachings of Strazisar, Lee, and Park have been discussed above. Strazisar, Lee and Park fail to specifically teach after detecting no liquid in the liquid region after the second robot finishes cleaning the liquid region, controlling the first robot to clean the cleaning area.
However, Cho teaches after detecting cleaning is completed/no dirt in the cleaning region after the second robot finishes cleaning the cleaning region, controlling the first robot to clean the cleaning area (Fig. 18 S195, [0178], “On the other hand, if cleaning of the first area by the first robot cleaner 100a in S193 has been completed, the second robot cleaner 100b starts to perform cleaning of the first area S195.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, in view of Lee and Park, to control the first robot to clean the cleaning area if there is no liquid present, as taught by Cho. This modification allows the first robot to clean the area when it is determined that there is no liquid present in the cleaning area so that the cleaning area on which the wet cleaning has already been done by the second robot can be contaminated again by the first robot can be resolved.

Regarding claim 20, Strazisar teaches:
A method of controlling a plurality of robots comprising a first robot 312 (Fig. 3) and a second robot 308 (Fig. 3) configured to perform a different cleaning operation from the first robot (Fig. 3, [0043], “the first robotic cleaning device 308 may be a robotic device for cleaning up liquids such as water or milk (e.g., from a hardwood floor), while the second robotic cleaning device 312 may be a robotic device for cleaning up loose or dry particles such as dirt or dust (e.g., from a carpeted floor).”), the method comprising: 
detecting … a liquid in a cleaning area ([0047], “Beginning at block 400, one or more of the cameras of FIG. 3 capture an image of the surface 302. The image is processed using image recognition at block 402 to identify and/or reveal the dirty region 304.”; [0048], “the image from the camera reveals a liquid dirty region”);
… 
Strazisar does not specifically teach detecting a liquid by the first robot. 
However, in the same field of endeavor, Lee teaches detecting a dirty region by a first robot ([0243], “([0243], “the SLAM module 53 may collect information on a region in which cleaning is performed, through the 3D sensor, the camera, or the like”), and transmitting a cleaning command to a second robot ([0258], “in a case in which cleaning that is not supported by the cleaning robot needs to be performed, another cleaning robot may perform the cleaning in place of the cleaning robot.”; [0264], “when it is determined that the amount of dust in a specific region is large on the basis of environment information received from another cleaning robot, the controller 55 may transmit a request that dry cleaning be performed one more time in the specific region to the other cleaning robot”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar to detect a dirty region by a first robot and transmit a cleaning command to a second robot, as taught by Lee. This modification results in a system with an improved direct communication between two robots and thus reducing the cost of configuring communication through an external device or server. 
Neither Strazisar nor Lee teaches moving the first robot to a vicinity of the second robot after the first robot finishes cleaning the cleaning area; after detecting that a liquid is present, transmitting, by the first robot, a follow command to the second robot and moving the first robot to a liquid region; after receiving the follow command, controlling the second robot to follow the first robot to the liquid region; and controlling the second robot to clean a predetermined region near the first robot after the first robot arrives at the liquid region. 
However, in the same field of endeavor, Park teaches moving the first robot to a vicinity of the second robot after the first robot finishes cleaning the cleaning area ([0161], “a moving robot that has completed cleaning of the area assigned thereto may move to the area of a moving robot that has not completed the cleaning operation, and check the area that has not been cleaned, and then assist the cleaning operation (S1130).”); and controlling the second robot to clean a predetermined region near the first robot after the first robot arrives at the liquid region (Fig. 8, [0152], “After moving to the contaminant position P1, the first moving robot 100a may remove the urgent contaminant together with the second moving robot 100b, and then return to the original position.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, in view of Lee and Park, to move a first robot to a vicinity of a second robot after the first robot finishes cleaning the cleaning area, and control the second robot to clean a region near the first robot after the first robot arrives at the liquid region. This modification allows the first robot to assist the second robot with its cleaning operation, thus improving collaborative cleaning operations of the two robots. 
Park fails to specifically teach after detecting that a liquid is present, transmitting, by the first robot, a follow command to the second robot and moving the first robot to a liquid region; after receiving the follow command, controlling the second robot to follow the first robot to the liquid region.
However, Cho teaches after detecting that cleaning is needed, transmitting, by the first robot, a follow command to the second robot and moving the first robot to a cleaning region ([0138], “in a case where a slave robot cleaner 100b is selected, the master robot cleaner selected at the master robot cleaner selection step S231 may instruct the slave robot cleaner 100b to perform cleaning of an area allocated for cleaning via the communication network S240.”; [0140], “The master robot cleaner 100a may cause the slavery robot cleaner 100b to travel for cleaning operations in a manner following the master robot cleaner 100a. Wherein, the cleaning operations by the slave robot cleaner 100b at the master robot cleaner selection step S231 may be controlled by instruction signals from the master robot cleaner 1001 via the communication network.”); after receiving the follow command, controlling the second robot to follow the first robot to the cleaning region ([0140], “The master robot cleaner 100a may cause the slavery robot cleaner 100b to travel for cleaning operations in a manner following the master robot cleaner 100a.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Strazisar, in view of Lee and Park, to control the second robot to follow the first robot to the cleaning region, as taught by Cho. This modification results in a system that improves efficiency for collaborative cleaning operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Scholten et al. (US 2018/0344114 A1)
Mellinger, III et al. (US 11,185,207 B2)
Ziegler et al. (US 2017/0280960 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.Q.B./
 Examiner, Art Unit 3664       
                                                                                                                                                                                      /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664